Citation Nr: 0719100	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-39 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from July 1942 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

In June 2006, the Board granted a motion to advance this case 
on the Board's docket for good cause.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

Residuals of a right knee injury are manifested by right knee 
pain.


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
right knee injury have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for residuals of a right knee injury, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to a post-
remand adjudication of the veteran's claim, a July 2006 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by a fully compliant notification letter followed by a 
re-adjudication of the claim).  The letter also requested 
that the veteran provide any evidence in his possession that 
pertained to this claim.  38 C.F.R. § 3.159(b)(1).  The 
veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a July 1948 rating decision, the RO granted service 
connection for residuals of a right knee injury and assigned 
a noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, effective April 1, 1946.  In January 
2001, the veteran filed a claim for entitlement to an 
increased evaluation.

An August 2002 VA joints examination was conducted.  Upon 
examination, there was normal but slow gait.  The right knee 
was noticeably swollen and quite knobby, and there was 
obvious osteoarthritis and no laxity.  Flexion was to 30 
degrees and extension was to 0 degrees.  The examiner found 
no residuals of the right knee contusion, noting that 
osteoarthritis had no relationship to the inservice injury.

In an October 2003 lay statement, the veteran's wife stated 
that the veteran had right knee pain.  

In a February 2005 private treatment record, there was right 
knee crepitus and mildly decreased range of motion.  A 
February 2005 private right knee radiology report impression 
was moderately severe osteoarthritis.  In another February 
2005 private record, the veteran reported right knee pain.  
In a June 2006 private record, the veteran's physician noted 
severe osteoarthritis of the knee.

A November 2006 VA joints examination was conducted.  The 
veteran reported constant, moderate right knee pain without 
flare-ups.  The veteran denied the use of a cane, walker, 
crutches, or brace.  The veteran stated that he stopped 
working in 1987 due to right knee pain.  The veteran reported 
difficulty walking, standing for more than 30 minutes, 
walking up and down steps, climbing, and squatting, due to 
right knee pain.  There was a moderately slow antalgic gait.  
Right knee flexion was to 80 degrees and extension was to 0 
degrees.  Repetition did not cause additional limitation of 
motion due to pain, fatigue, weakness, or lack of endurance.  
There were no clinical signs of instability and there was a 
negative drawer sign and negative McMurray's sign.  There was 
moderate swelling, minimal crepitus, and moderate tenderness 
on palpation.  Prior x-rays showed right knee osteoarthritis.  
The examiner opined that osteoarthritis was not related to 
the inservice injury, rather, was caused by age.

The veteran's current noncompensable evaluation for residuals 
of a right knee injury contemplates no impairment of the knee 
due to recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Slight, moderate, 
and severe impairment warrant 10, 20, and 30 percent 
evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Here, the evidence shows no clinical signs of 
instability and a negative drawer sign.  Accordingly, a 
compensable evaluation for residuals of a right knee injury 
is not warranted.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  Limitation of knee flexion provides for 
evaluations of 0, 10, 20 and 30 percent disabling for leg 
flexion limited to 60, 45, 30, and 15 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  Limitation 
of knee extension provides for evaluations of 0, 10, 20, 30, 
40, and 50 percent disabling for leg extension limited to 5, 
10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2006).  But right knee extension 
was full, and although the August 2002 examination noted 
flexion to 30 degrees, the November 2006 examination showed 
flexion to 80 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  Moreover, the evidence of record does not 
indicate right knee ankylosis, dislocation or removal of 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5259, 5262, 5263 (2006).  Accordingly, a compensable 
evaluation is not warranted.

The Board has also considered a compensable evaluation for 
right knee arthritis.  Arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2006).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  But as noted above, both the August 2002 and the 
November 2006 VA examiners opined that the right knee 
osteoarthritis were not due to the residuals of a right knee 
injury.

Separate evaluation for limitation of knee flexion and 
extension are also not warranted because the evidence does 
not provide for a compensable evaluation for either knee 
flexion or extension.  See VAOPGCPREC 9-04; 69 Fed. Reg. 
59990 (2004) (holding that separate ratings for limitation of 
leg flexion and limitation of leg extension may be awarded 
for the disability of the same joint).  Separate evaluations 
are not warranted for right knee arthritis and instability 
because there is no evidence of instability and 
osteoarthritis is not related to residuals of a right knee 
injury.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997) 
(holding that separate evaluations may be awarded for knee 
arthritis and instability).

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 
noncompensable rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006); see also DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Factors involved in evaluating and rating 
disabilities of the joints include: weakness; fatigability; 
lack of coordination; restricted or excess movement of the 
joint; or, pain on movement. 38 C.F.R. § 4.45 (2006).  The 
veteran reported constant right knee pain, denied the use of 
a cane, walker, crutches, or brace, and reported difficulty 
in walking, standing for more than 30 minutes, walking up and 
down steps, climbing, and squatting.  There was a moderately 
slow antalgic gait.  Repetition did not further limit the 
right knee range of motion due to pain, fatigue, weakness, or 
lack of endurance.  The veteran denied flare-ups.  The Board 
finds that there is no additional functional loss not 
contemplated in the noncompensable evaluation and that an 
increased evaluation on this basis is not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A compensable rating is provided for certain 
manifestations of residuals of a right knee injury but the 
medical evidence reflects that those manifestations are not 
present in this case.  Moreover, the Board finds no evidence 
of an exceptional disability picture.  The veteran has not 
required hospitalization and marked interference of 
employment has not been shown due to residuals of a right 
knee disorder.  Accordingly, the RO did not prejudice the 
veteran by not considering or failing to document its 
consideration of this section.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for residuals of a right knee injury 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


